Citation Nr: 0937604	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-13 926 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing eligibility for 
Department of Veterans Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied the 
appellant's claim for VA death benefits because the 
appellant's relationship to the Veteran had not been 
established.  The appellant's disagreement with that decision 
led to this appeal.  She testified at a Board hearing held at 
the RO in June 2009.


FINDING OF FACT

It is undisputed that the Veteran and the appellant, who 
divorced in 1994, were not married, nor were they living 
together, at the time of the Veteran's death in 
September 2005.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving spouse of the Veteran for VA death benefits 
purposes have not been met.  38 U.S.C.A. §§ 101(3), 103 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
record reflects that the appellant was not provided with VCAA 
notice with respect to her claim.  The United States Court of 
Appeal for Veterans Claims (Court) has held, however, that 
the VCAA is inapplicable to matters of pure statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In 
this case, there is no debate as to the relevant facts.  
Rather, the issue turns on an application of the law to those 
facts, and VA's duties under VCAA do not apply to this claim.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child, in 
August 2006, stating she was seeking service connection for 
the cause of the Veteran's death.  On that form, she stated 
her relationship to the Veteran was ex-wife.  She stated she 
and the Veteran married in August 1987 and were divorced in 
May 1994.  She stated they had no children and she did not 
live continuously with the Veteran from the date of marriage 
to the date of his death.  She said the cause of their 
separation was irreconcilable differences.  

The record includes the Certificate of Death for the Veteran, 
which shows he died in September 2005 and lists the appellant 
as the informant as to the death and lists her relationship 
as ex-wife of the Veteran.  On a VA Form 2008, Application 
for United States Flag for Burial Purposes, dated in 
September 2005, the appellant identified herself as the ex-
wife of the Veteran.  On a VA Form 21-530, Application for 
Burial Benefits, received in May 2008, the appellant reported 
she had paid the Veteran's burial expenses, and this is 
verified by an invoice from a funeral home.  On the 
application for VA burial benefits, the appellant stated the 
Veteran was divorced at the time of his death.  

In addition, at the June 2009 BVA hearing, the appellant 
testified that she and the Veteran lived together for 14 year 
prior to their divorce in 1994.  She further testified that 
they never lived with each other after the divorce in 1994.  
She said they remained close, not as husband as wife, but as 
two good friends.  The appellant testified at the time the 
Veteran passed away in 2005, her relatives and the Veteran's 
relatives would recognize them as husband and wife.  She 
testified that after the divorce they did not live together, 
they did not have a joint checking account, nor did they 
split the cost of utilities for her house or for his house.  
She testified that she thinks she should be considered the 
Veteran's surviving spouse because she was with him for 14 
years and she was the only person he was married to.  She 
testified that she always kept a relationship going with the 
Veteran, and she states that she continues to respect that 
relationship.  

A review of the record reveals that the pertinent facts are 
not in dispute.  The appellant acknowledges that she was the 
ex-wife of the Veteran at the time of his death.  She does 
not contend, and the evidence does not show, that she had 
remarried the Veteran prior to his death.  Rather, the 
appellant's sole argument is that she should be regarded as 
the Veteran's surviving spouse because she was with him for 
14 years prior their divorce and they were good friends after 
that.  She argues she was "there" for the Veteran.  

A surviving spouse of a Veteran may be entitled to death 
benefits under the laws administered by VA.  38 U.S.C.A. 
§ 103.  Under 38 C.F.R. § 3.50(a), "spouse" means a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2009).  

Except as provided in 38 C.F.R. § 3.52, which does not apply 
in this case as it involves an attempted marriage of a 
claimant to the Veteran that was invalid by reason of legal 
impediment, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the  
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran  at the time of his death and: (1) who lived with 
the Veteran continuously from the date of marriage to the 
date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
Except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the Veteran and after 
September 19, 1962, lived with  another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  

In the present case, it is undisputed that the appellant and 
the Veteran were married in 1987 and were divorced in 1994.  
Thus, the appellant was not the Veteran's spouse at the time 
of his death in September 2005, and this was affirmed by the 
Veteran's death certificate, and the appellant's entries on 
application forms for VA benefits.  As 38 C.F.R. § 3.350 
requires the appellant to have been the Veteran's spouse at 
the time of his death, not  simply a former spouse, the 
appellant does not qualify as a "surviving spouse" for VA 
death benefits purposes.  The law clearly states that in 
order to be entitled to these benefits, the appellant must be 
the Veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 
1310(a), 1541(a), 5121; 38 C.F.R. §§ 3.3(b), 3.54(c), 3.1000.  

Although the appellant testified at her June 2009 BVA hearing 
that her family and the Veteran's family would recognize her 
and the Veteran as husband and wife, the appellant testified 
clearly that although they were close friends after their 
divorce, she and the Veteran did not live together, have a 
joint checking account, or share expenses after their divorce 
in 1994.  The Board further notes that VA medical records 
listed the Veteran's sister as his primary next of kin.  

Based on the foregoing, the Board finds that it undisputed 
that the Veteran and the appellant, who divorced in 1994, 
were not married nor were they living together, at the time 
of the Veteran's death in September 2005.  Therefore, based 
on the law and regulations governing this appeal, the 
appellant cannot be recognized as the Veteran's surviving 
spouse for VA purposes.  As the disposition of this claim is 
based on the application of the law to undisputed facts, the 
claim must be denied based on a lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 130 
(1994).  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
death benefits is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


